VAN der VOORT, Judge:
The appellant’s argument on this appeal is that his right to speedy trial, after an appeal from a conviction and sentence by the Municipal Court of Philadelphia, was violated. He relies on Pennsylvania Rule of Criminal Procedure 6013(g). His specific contention to our Court relates to a particular forty-three (43) day period of delay which the lower court found to be chargeable to appellant and thereby not includable in the ninety (90) day period in which trial was to commence under Rule 6013(g).
At a hearing before the lower court on appellant’s pretrial motion to dismiss, no objection was raised to the lower *238court’s discussion regarding the particular forty-three (43) day period in dispute on this appeal. Both in written post trial motions and at the hearing on such motions, appellant did not raise the specific argument now advanced on appeal regarding the same forty-three (43) day period. In such circumstances, the argument was not properly preserved for appellate review and was thereby waived. Commonwealth v. Clair, 458 Pa. 418, 326 A.2d 272 (1974).
Appellant makes one other claim, viz.: that the evidence is insufficient to sustain convictions of his carrying a firearm without a license (Crimes Code § 6106) and carrying a firearm on public streets in Philadelphia (Crimes Code § 6108). An examination of the record discloses that there is ample evidence to sustain these convictions.
Affirmed.
HOFFMAN, J., did not participate in the consideration or decision of this case.